Citation Nr: 0712896	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  01-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for swollen and painful 
joints, to include fibromyalgia.

2.  Entitlement to service connection for osteoarthritis of 
the spine, claimed as degenerative joint and bone disease and 
spinal cord dysfunction.

3.  Entitlement to service connection for neuropathy of the 
arms and legs.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for swollen and painful joints, to include 
fibromyalgia, osteoarthritis of the spine, claimed as 
degenerative joint and bone disease and spinal cord 
dysfunction, neuropathy of the arms and legs, and headaches. 

The veteran testified before the undersigned at a May 2005 
hearing at the RO.  The veteran's wife was also present but 
did not testify.  A transcript has been associated with the 
file.

The Board remanded these claims in November 2005.  They 
return for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In the Board's prior remand, the Board instructed that the 
veteran be given an examination to determine the exact 
diagnoses of his present disabilities and opinions be offered 
on the question of whether or not his disabilities were 
related to an inservice accident wherein the veteran received 
an electric shock.  Additionally, the Board instructed that 
if electromyography (EMG) testing was not performed, a 
rationale as to why it was not performed should be provided.  
The AMC sent the file out and received a July 2006 opinion 
without examination in return.  The examiner who reviewed the 
file had previously examined the veteran in October 2001.  
The examiner indicated that no additional medical evidence 
had been associated with the file and that his previous 
opinion stood.  There was no discussion of EMG testing.  The 
Board notes that the veteran's back claim in particular 
encompasses a wide range of disorders.  There was no 
clarification of the veteran's diagnoses, as requested in the 
prior remand.  The Board, therefore, remands for the veteran 
to undergo an examination to clarify the diagnoses and 
provide opinions as to whether or not those diagnosed 
disorders are related to service.  

The Board notes that service connection cannot be based on 
speculative medical evidence.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
The October 2001 opinion was couched in terms of "may" and 
"I would suspect..."  This was not adequate in October 2001 
and it is not adequate now.  The medical opinions requested 
above must be made to a reasonable degree of medical 
certainty and stated in definite terms.

Finally, the Board notes that there are outstanding records.  
The veteran's wife wrote two October 2001 letters to her 
Congressman and Senator which were forwarded to the RO as 
part of a congressional inquiry into the status of the case.  
The veteran's wife indicated that they had spent considerable 
time litigating before the Social Security Administration 
(SSA) before applying for VA benefits.  It does not appear 
from the record that any attempt has been made to request the 
veteran's records from the SSA.  As this is a necessary part 
of development, the Board also remands to obtain the 
veteran's medical records from the SSA.  See 38 C.F.R. 
§ 3.159.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the veteran's 
records from the SSA.  All requests and 
responses should be recorded in the claims 
file.

2.  The AMC should schedule the veteran 
for VA medical examination(s) for each of 
the veteran's claimed disabilities still 
pending on appeal.  The examiners should 
address the veteran's claims regarding 
swollen and painful joints (including 
fibromyalgia), osteoarthritis of the 
entire spine (including spinal cord 
dysfunction), neuropathy of the 
extremities, and headaches.

The claims file should be provided to each 
examiner for review of pertinent 
documents.  All indicated tests should be 
performed.  If EMG/nerve conduction study 
testing is not conducted, as recommended 
by the October 2001 VA neurological 
examiner, the current examiner should 
offer the reason(s) therefor.

Each examiner should determine whether the 
veteran has the claimed disability at 
issue.

If an examiner finds that the veteran has 
the claimed disability, the examiner 
should then advance an opinion as to the 
likelihood (likely, at least as likely as 
not, not likely) that any currently 
present disorder is related to the 
veteran's active service from February 
1973 to December 1974.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

Each examiner should record in full the 
veteran's complaints.  Each opinion should 
discuss the findings noted in the record 
of the veteran's private physician, Dr. 
H.H.  Each opinion should reconcile 
contrary medical opinions, to the extent 
possible.  Each opinion should be 
supported by a complete rationale.

3.  The AMC should then readjudicate the 
issues. If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues. An appropriate period of time 
should be allowed for response by the 
veteran and his representative. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

